Title: To George Washington from William Preston, 9 April 1775
From: Preston, William
To: Washington, George



Dear Sir
April 9th 1775.

Yours of the 27th Ult. came to hand yesterday with my Fee & that to Mr Floyd with which we are Sattisfied.

Henderson I hear has made the Purchase & got a Conveyance of the great and Valluable Country below the Kentucky from the Cherokees. He and about 300 adventurers are gone out to take Possession, who it is said intends to set up an independant Government & form a Code of Laws for themselves. How this may be I cant say, but I am affraid the steps taken by the Government have been too late. Before the Purchase was made had the Governor interfered it is beleived the Indians would not have Sold. Abt 12 or 1300 of them met at the Treaty & I hear near one half went off much displeased, as they shared no part of the Goods given by the Company.
Mr Floyd has sent you a Description of 3000 Acres of Land he surveyed last Summer and which has not been appropriated. Should this suit, let me know by a Line & I will make out a Certificate & send it to any Place you direct. As I imagine you will receive this before you set off for the Congress, you can send an Answer to the Care of Alexr Craig in Wmsburg at the meeting of the Merchants from whence I can readily get it.
But if this Land will not answer your Purpose I can readily have a Tract Surveyed as Floyd sets off to morrow for the Ohio & I can when I receive your Letter have an Oppy of writing to him. The Warrant should be lodged with me, if it is sent to Mr Craig I can get it safe. I am with profound Respect Dr Sir your most humble Servt

Wm Preston

